DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
Applicant is reminded that they have a duty to disclose information that is material to patentability.  The information disclosure statement is not intended to be a reference library of all the information that may pertain to the art disclosed in the patent.  Only references that are material to the patentability of the claims are to be listed in the information disclosure statement.  
The following is a quotation of 37 C.F.R. 1.56 which forms the basis of the duty to disclose information material to patentability:
(a)  A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by  § §  1.97(b)-(d) and  1.98. However, no patent will be 
The information disclosure statement(s) (IDS) submitted on 06/13/2019, 03/27/2020, 09/17/202, and 03/02/2021 have been considered by the examiner.  Over 100 references were submitted as being material to patentability.  

Election/Restrictions
Applicant’s election of claims 1-11 in the reply filed on 02/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12, 14, 16, and 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/22/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ufton et al. (US 20170239725 A1).
Regarding claim 1, Ufton teaches “a module for an additive manufacturing apparatus” (which reads upon “a three-dimensional (3-D) printing apparatus”, as recited in the instant claim; paragraph [0001]).  

    PNG
    media_image1.png
    384
    651
    media_image1.png
    Greyscale

foot 209 is attached to master build platform 102).  Ufton teaches that “build substrate 228 is mounted on the build platform 207 by raising the build platform 228 to the top of the build chamber 205 and locating pin 230 in the central cavity and projections 231 in cavities 232 of the build substrate 228” (which reads upon “a second build plate supported by the first build plate such that the second build plate is spaced vertically from the first build plate”, as recited in the instant claim; paragraph [0045]).  Ufton teaches that “the user than aligns the fasteners 235 with the recesses 237 in projections 231 such that tightening of the fasteners 235 forces ends 236 into the recesses 237 against the inclined surfaces, and that this action results in the build 
Regarding claim 2, Ufton teaches the apparatus of claim 1 as stated above.  Ufton teaches that “the master build platform 102 can be lowered within the master build chamber 117 by a drive mechanism, such as a motor 113, as successive layers of the object 103 are formed” (paragraph [0032] and FIG. 1, which shows a shaft attached to motor 113).  
Regarding claim 3, Ufton teaches the apparatus of claim 1 as stated above.  Ufton teaches that “the build platform 207 movable in the build chamber 205 supported by legs 208 a, 208 b, which in turn are mounted on a foot 209” (paragraph [0038]).  Ufton teaches that “the foot 209 has through holes for receiving bolts to attach the foot 209, and therefore, build platform 207 to master build platform 102 of the additive manufacturing apparatus” (paragraph [0038]).  
Regarding claim 4, Ufton teaches the apparatus of claim 3 as stated above.  Ufton teaches that “build substrate 228 is mounted on the build platform 207 by raising the build platform 228 to the top of the build chamber 205 and locating pin 230 in the central cavity and projections 231 in cavities 232 of the build substrate 228” (paragraph [0045]).  Ufton teaches that “the user than aligns the fasteners 235 with the recesses 237 in projections 231 such that tightening of the fasteners 235 forces ends 236 into the recesses 237 against the inclined surfaces, and that this action results in the build substrate 228 being pushed towards platform 207, securing the build substrate 228 thereto” (which reads upon “wherein the second build plate is removable from the first support shaft”, as recited in the instant claim; paragraph [0045]).  Ufton teaches that 
Regarding claims 5-6, Ufton teaches the apparatus of claim 4 as stated above.  Ufton teaches that “the user than aligns the fasteners 235 with the recesses 237 in projections 231 such that tightening of the fasteners 235 forces ends 236 into the recesses 237 against the inclined surfaces, and that this action results in the build substrate 228 being pushed towards platform 207, securing the build substrate 228 thereto” (paragraph [0045]).  
Regarding claims 7-8, Ufton teaches the apparatus of claim 3 as stated above.  Ufton teaches that “the build substrate 228 comprises a threaded hole 234 for receiving threaded fastener 235” (paragraph [0039]).  Ufton teaches that “the build platform 207 comprises a central, circular pin 230 and projections 231 (only one of which is shown) that extend upwardly from the platform 207” (paragraph [0039]).  Ufton teaches that “the build substrate 228 to be releasably secured to the build platform 207 comprises a central cavity for receiving pin 230 and cavities 232, offset from the centre of substrate 228, for receiving projections 231” (paragraph [0039]).  Ufton teaches that “the hole 234 opens out to a side surface, rather than upper surface 329, of the build substrate 228. The fastener 235 has a dome shaped end 236 that can be engaged with an inclined surface of a recess 237 in projection 231 when the projection 231 is received in cavity 232” (paragraph [0039]).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ufton et al. (US 20170239725 A1), as applied to claim 3 above.
Regarding claims 9-10, Ufton teaches the apparatus of claim 3 as stated above.  Ufton teaches that “build substrate 228 is mounted on the build platform 207 by raising the build platform 228 to the top of the build chamber 205 and locating pin 230 in the central cavity and projections 231 in cavities 232 of the build substrate 228” (which reads upon “a second build plate supported by the first build plate such that the second build plate is spaced vertically from the first build plate”, as recited in the instant claim; paragraph [0045]).  Ufton teaches that “the user than aligns the fasteners 235 with the recesses 237 in projections 231 such that tightening of the fasteners 235 forces ends 236 into the recesses 237 against the inclined surfaces, and that this action results in the build substrate 228 being pushed towards platform 207, securing the build substrate 228 thereto” (paragraph [0045]).  Ufton teaches that “the build platform 207 movable in the build chamber 205 supported by legs 208 a, 208 b, which in turn are mounted on a foot 209” (paragraph [0038]).  Ufton teaches that “the foot 209 has through holes for receiving bolts to attach the foot 209, and therefore, build platform 207 to master build platform 102 of the additive manufacturing apparatus” (paragraph [0038]).  
Ufton teaches a second build plate supported by the first build plate such that the second build plate is spaced vertically from the first build plate and a first support shaft extending between the first build plate and the second build plate, as stated above.  However Ufton is silent regarding a third build plate supported by the second build plate such that the third build plate is spaced vertically from the second build plate and a second support shaft extending between the second build plate and the third build plate.  
Regarding claim 11, Ufton teaches the apparatus of claim 3 as stated above.  Ufton is silent regarding how the master build platform is attached to the base, specifically, wherein the first support shaft attaches to either one or both of a first side extending between a top and a bottom of the first build plate and a second side extending between a top and a bottom of the second build plate, the top of the first build plate facing the bottom of the second build plate.  Regarding the subject limitation, in order to carry out the invention of Ufton, it would have been necessary and obvious to look to the prior art for exemplary methods of connected build platforms.  Ufton provides this teaching (paragraph [00]).  Ufton teaches that “as shown in in FIGS. 4 and 7, the build platform 207 comprises a central, circular pin 230 and projections 231 (only one of which is shown) that extend upwardly from the platform 207” (paragraph [0039]; FIG. 4 shows that circular pin 230 extends between a top and a bottom of the build plate).  Ufton teaches that “the build substrate 228 to be releasably secured to the build 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/REBECCA JANSSEN/Examiner, Art Unit 1733